DETAILED ACTION
The Amendment filed January 27, 2022 and the information disclosure statement (IDS) filed November 02, 2021 have been entered. Claims 1-20 are pending. Claims 3 and 11 have been cancelled. Claims 1, 9 and 18 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 02, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ijitsu (US 2013/0148442).
Regarding independent claim 18, Ijitsu discloses semiconductor circuit comprising: 
a memory array (see FIGS. 1-3: 2A), wherein the memory array includes a common bit line (blx); 
1); and 
an initialization circuit (see FIGS. 1-3: a circuit to generate PCX_BL and PCX_RD and e.g., para. 0042: … A symbol PCX_BL indicates a bit-line initialization signal …).
Regarding claim 19, which depends from claim 18, Ijitsu discloses the memory array includes a complementary bit line, wherein the memory array is an SRAM array, wherein the individual memory cells are SRAM cells, wherein the individual SRAM cells each comprise a storage element, a first pass element and a second pass element, wherein the first pass element is arranged between the storage element and the common bit line, wherein the second pass element is arranged between the storage element and the complementary bit line (see FIGS. 1-3: MEMORY CELL, and para. 0030: SRAM2).
Regarding claim 20, which depends from claim 18, Ijitsu discloses the initialization circuit receives a set of partition addresses that specifies the partitions, the memory cells of which are to be initialized; successively initializes one cell of the partitions to be initialized; and iteratively initializes the remaining memory cells of the partitions to be initialized, wherein a number of memory cells initialized simultaneously in one iteration increases from one iteration to another iteration and initializes a certain memory cell comprises activating the pass element of that cell so that the memory cell .

Allowable Subject Matter

Claims 1-2, 4-10 and 12-17 are allowed. 
Independent claims 1 and 9 are allowed due to distinctions between the amended claims and the prior art as set forth in Applicant’s argument filed 01/27/2022. Claim 2, 4-8, 10 and 12-17 are allowed due to claim dependency.

Response to Arguments

Applicant’s Amendment filed 01/27/2022, with respect to the rejection(s) of claims 1-17 and 20 under 35 USC 112 have been fully considered and are persuasive. Accordingly, the 112 rejections have been withdrawn.
Applicant’s Amendment, with respect to the rejection(s) of claims 1-17 under 35 USC 102 have been fully considered and are persuasive. Accordingly, claims 1-2, 4-9 and 11-17 are allowed.
Applicant’s Amendment, with respect to the rejection(s) of claims 18-20 under 35 USC 102 have been fully considered but are not persuasive.
Applicant argues that the Office Action relies on Ijitsu, Figs. 1-8 and accompanying disclosure, with nothing more. In response to Applicant’s arguments, Examiner does not make sense what Applicant mentioned. Please see 35 USC 102 rejection above and the Non-Final Rejection mailed 11/02/2021, Pages 5-6.
Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825


    
        
            
        
            
        
            
        
            
    

    
        1 SRAM having at least one pass element coupled to bit line is a very well-known technology for a type SRAM memory cell for its purpose.
        2 SRAM inherent characteristics.